Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 and 21 both recite “a raw range rate” (claim 1, line 5) and “a range rate” (claim 1, line 10).  It is unclear what differs between these claim elements.   
Additionally, claim 6 recites “the detection” in line 5 and claim 7 recites “the i-th raw detection” in line 4, respectively.  It is unclear what the difference between these two recited elements is. 
Claim 6 recites “the detection”  in line 5, claim 7 recites “the i-th raw detection” in line 4, and claim 2 recites “said resolved points of reflection” in line 1,  respectively.  There is insufficient antecedent basis for these limitations in the claims.

With regard to the claimed formulas, the claims do not define or explain the variables including, but not limited to, V, v, w or associated indices including, but not limited to, I, t, V, n etc.   
Claims 7, 8, 12, 13, 16 recite cosαa,i.  There is insufficient antecedent basis for this limitation in the claims as that term is defined in only claim 6. None of the claims cited depend from claim 6. 
Claim 2 further recites verifying by satisfying a predetermined condition.  Which condition.  Is it range, azimuth, velocity?  
Claim 5 further recites validating each point of reflection. How is the point validated?  
Claim 5 recites “…can be plausibly estimated” which is a phraseology rendering the check of the velocity magnitude optional.  
Claim 21, line 8 recites “…the evaluation…”.  There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction/explanation is necessary.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because while the invention is in a statutory category, namely, methods, the claimed invention is directed to an abstract idea without significantly more. The independent claims recite the limitations of assuming that a heading angle calculate for each of the plurality of received points of reflection is equal to an orientation angle of a moving target and calculating the velocity magnitude of a moving target a weighed mean of multiple estimates that are estimated from each range rate and azimuth from the points of reflection and heading angle, with the heading angle being an assumed value in the single radar measurement instance. The dependent claims as set forth below merely add more mathematical calculations to the independent claims.
Specifically, dependent claim 2 recites comparing points of reflection to a predetermined condition.  Dependent claim 3 recites estimating the target velocity magnitude using a weighted mean of estimates.  Dependent claim 4 adds a mathematical formula to the claim limitations.  Dependent claim 5 validates each point of reflection.  Dependent claim 6 recites a mathematical condition to be satisfied to validate each point of reflection.  Dependent claim 7 provides a mathematical formula for calculating a single estimate of the velocity magnitude. Dependent claim 8 adds a mathematical formula to the claim limitations.  Dependent claim 9 weights the mean of estimates via mathematical steps set forth therein.  Dependent claim 10 adds a mathematical formula to the claim limitations.  Dependent claim 11 uses an uncertainty propagation to calculate a variance of the single velocity magnitude. Dependent claim 12 sets for a mathematical formula for use in calculating the uncertainty propagation. Dependent claim 13 provides a mathematical formula to the claim limitations.  Dependent claim 14 sets forth limitations on the variances using a mathematical condition.  Dependent claim 15 adds a mathematical formula to the claim limitations.  Dependent claim 16 adds a mathematical condition the uncertainty propagation must satisfy.  Dependent claim 17 adds a mathematical formula to the claim limitations.  Dependent claim 18 sets forth mathematical limitation for a condition the weights must satisfy.  Dependent claim 19 set forth mathematical formula to be added to the claim limitations.  Dependent claim 20 sets forth mathematical limitations for a condition the variance must satisfy.  
The above limitations, as drafted in both the independent and dependent claims, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing precludes claim elements that precludes the step from practically being performed in the mind. Thus, the claim encompasses a person looking at data collected and forming a simple judgment.  Thus, the claim recites a mental process 
This judicial exception is not integrated into a practical application because while the independent claims recite additional elements of receiving radar signals which resolves multiple points of reflection from the moving target to a single measurement instance wherein each of the resolved points of reflection is described by data relating to a range, an azimuth angle and a raw range rate. The receiving steps from the radar detection system are recited at a high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The dependent claims add mathematical manipulations to the independent claim limitations and thus do not provide additional elements. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements in the independent claims amount to no more than insignificant extra solution activity and the dependent claims do not add additional elements beyond mathematical calculations. The additional elements are re-evaluated in this step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The specification states that the radar detection system is conventional in its collection of data, the point of novelty being the processing of the data received from the radar detection system.  Thus, the mere collection or receipt of data is a well-understood, routine and conventional function when claimed in a merely generic manner as is done here.  
Thus, the claims are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Daimler (DE 10 2013 018310 A1) in view of Mitsubishi (EP 2 307 908 B1). 
With regard to claim 1, Daimler shows a method for estimating a velocity magnitude Vabs of a moving target 2 in a horizontal plane (para. 0029, 0030, Fig. 2 azimuth angle is in horizontal plane) using radar signals received by a radar detection system (paras. 0031-0032).  The radar detection system is configured to resolve multiple points of reflection from the moving target in a signal measurement instance (para. 0028, 0042, Fig. 8, wherein V1…Vn are processing in parallel, i.e. at a single measurement instance).  In Daimler, each of the resolved points of reflection is described by data relating to a range, an azimuth angle, and a raw range rate of the points of reflection in the single radar measurement instance (paras. 0026, 0028, 0029, Figs. 1, 2 show a velocity profile of an object distributed over azimuth, i.e. over the multiple points of reflections resolved). The method comprises assuming that a heading angle calculated for each of the plurality of received pints of reflection is equal to an orientation angle of the moving target (paras. 0028-0032, Fig. 2).  While Daimler does not disclose calculating the velocity magnitude of the moving target as a weighted mean of multiple estimates that are estimated from each range rate and azimuth from the points of reflection and heading angle, with the heading angle being an assumed value, in the single radar measurement instance, Mitsubishi does so show (paras. 0021, 0055).  It would have been obvious to modify Daimler by using the methodology of Mitsubishi in order to provide a more robust and reliable determination of range rate and azimuth.  
With regard to claim 21, Mitsubishi  depicts a radar detection system comprising an emitter that is configured to send out a radar signal (para. 0003) and Daimler shows a plurality of detection channels that are configured to detect radar signal reflected in a field of view of the radar detection system in a signal measurement instance (para. 0028, 0042, Fig. 8, wherein V1…Vn are processing in parallel, i.e. at a single measurement instance) and an evaluation unit which is configured to resolve multiple points of reflection from a moving target in a signal measurement instance (paras. 0026, 0028, 0029, Figs. 1, 2 show a velocity profile of an object distributed over azimuth, i.e. over the multiple points of reflections resolved).  Each the resolved points pf reflection as described by data relating to a range, an azimuth angle and a raw range rate of the points of reflection in the single radar measurement instance (paras. 0026, 0028, 0029, Figs. 1, 2 show a velocity profile of an object distributed over azimuth, i.e. over the multiple points of reflections resolved). The evaluation unit is further   configured to carry out a method in accordance with at least one of the preceding claims or an object hypothesis algorithm that is composed to carry out a method in accordance with claim 1 (see rejections of claims above).  

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Daimler and Mitsubishi as applied to claim 1 above, and further in view of Morotomi et al. (US Pat Pub 2013/0030686).
With regard to claim 2, Morotomi et al. describe having the resolved points of reflection of the range rate being verified prior to the step of calculating with only  those points of reflection being used for the calculating step that satisfy a predetermined condition (para. 14).  It would have been obvious to modify Daimler and Mitsubishi by using the methodology of Morotomi et al. in order to provide a more accurate determination of the velocity magnitude by omitting errant data.
With regard to claim 5, Morotomi et al. have each point of reflection being validated to check whether the velocity magnitude can be plausibly estimated. 
  
Allowable Subject Matter
Claims 3, 4, 6-20 would be allowable if rewritten to overcome the rejections under 35 USC 101 and 35 USC 112.  The following is a statement of reasons for the indication of allowable subject matter:  
In the context of the claims, there is no teaching or suggestion in the art of record for the particular equations used. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J MCGUE/           Primary Examiner, Art Unit